PER CURIAM.

This matter is submitted to this Court upon the stipulation of the Board of State Bar Commissioners and Charles F. Schroeder, an attorney admitted to practice in this state. The stipulation is that *2judgment be entered in accordance with the recommendations of the referee appointed to hear the complaint filed against Schroeder. The referee found, and the stipulation agrees, that Schroeder, who was admitted to practice in 1962, obtained $3,000 from a client for the stated purpose of investing the funds, but Schroeder intended to use and did use the funds to pay personal and family expenses, including medical expenses. Schroeder also filed a false statement with a State Bar grievance committee investigating the matter. Schroeder subsequently repaid the $3,000 obtained from the client, plus interest, and admitted he filed a false statement. The stipulation also states that during the period Schroeder engaged in the misconduct he was under mental stress, depression, and the effects of the breakup of his marriage. He later sought psychiatric help. He has been cooperative with the Board in the investigation and has expressed remorse over the misconduct.
The referee recommended, and the parties agree, that Schroeder be reprimanded, suspended from the practice of law for a period of two months, and ordered to pay the cost of the discipline proceedings, a total of $2,177.74.
We have reviewed the record in this matter and conclude that we should accept the recommendation of the referee and the stipulation of the parties. The misconduct of Schroeder was most serious, but in view of the extenuating circumstances and Schroeder’s present attitude, we believe the recommended penalty is sufficient for the protection of the public. State v. McNamara, 68 Wis.2d 701, 229 N.W.2d 698 (1975).
Upon the record submitted to us, we find Charles F. Schroeder to be guilty of professional misconduct, and
IT IS ORDERED AND ADJUDGED that Charles F. Schroeder be reprimanded for having engaged in professional misconduct.
*3IT IS FURTHER ORDERED AND ADJUDGED that Charles F. Schroeder be suspended from the practice of law for a period of two months.
AND IT IS FURTHER ORDERED that Charles F. Schroeder pay the cost of these proceedings in the amount of $2,177.74.